Exhibit 10.9

 

One Memphis Pl., 200 Jefferson Ave., Memphis, TN

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HH HUB PROPERTIES LLC,

 

as Seller,

 

and

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

June 14, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

1.1

Agreement

1

1.2

Business Day

1

1.3

Closing

1

1.4

Closing Date

1

1.5

Existing Survey

1

1.6

Existing Title Policy

2

1.7

Ground Lease

2

1.8

Improvements

2

1.9

Land

2

1.10

Leases

2

1.11

Other Property

2

1.12

Permitted Exceptions

2

1.13

Property

3

1.14

Purchase Price

3

1.15

Purchaser

3

1.16

Rent Roll

3

1.17

Seller

3

1.18

Title Company

3

1.19

Update

3

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

5

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

5

3.1

Title

5

3.2

No Other Diligence

6

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

6

4.1

Closing Documents

6

4.2

Title Policy

8

4.3

Environmental Reliance Letters

8

4.4

Condition of Property

8

4.5

Other Conditions

8

 

 

 

SECTION 5.

CONDITIONS TO SELLER’ OBLIGATION TO CLOSE

8

5.1

Purchase Price

8

5.2

Closing Documents

8

5.3

Other Conditions

8

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

9

6.1

Status and Authority of the Seller, Etc.

9

6.2

Action of the Seller, Etc.

9

6.3

No Violations of Agreements

9

 

i

--------------------------------------------------------------------------------


 

6.4

Litigation

9

6.5

Existing Leases, Etc.

9

6.6

Agreements, Etc.

11

6.7

Not a Foreign Person

11

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

12

7.1

Status and Authority of the Purchaser

12

7.2

Action of the Purchaser

12

7.3

No Violations of Agreements

13

7.4

Litigation

13

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

13

8.1

Approval of Agreements

13

8.2

Operation of Property

13

8.3

Compliance with Laws, Etc.

14

8.4

Compliance with Agreements

14

8.5

Notice of Material Changes or Untrue Representations

14

8.6

Insurance

14

8.7

Cooperation

14

8.8

Approval of 2011 Capital Expenditure Budget

14

 

 

 

SECTION 9.

APPORTIONMENTS

14

9.1

Real Property Apportionments

14

9.2

Closing Costs

18

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

18

10.1

Casualty

18

10.2

Condemnation

18

10.3

Survival

19

 

 

 

SECTION 11.

DEFAULT

19

11.1

Default by the Seller

19

11.2

Default by the Purchaser

19

 

 

 

SECTION 12.

MISCELLANEOUS

20

12.1

Allocation of Liability

20

12.2

Brokers

20

12.3

Publicity

20

12.4

Notices

20

12.5

Waivers, Etc.

22

12.6

Assignment; Successors and Assigns

22

12.7

Severability

22

12.8

Counterparts, Etc.

23

12.9

Performance on Business Days

23

12.10

Attorneys’ Fees

23

12.11

Section and Other Headings

23

12.12

Time of Essence

24

12.13

Governing Law

24

12.14

Arbitration

24

12.15

Like Kind Exchange

25

 

ii

--------------------------------------------------------------------------------


 

12.16

Recording

25

12.17

Non-liability of Trustees of Purchaser

25

12.18

Waiver

26

12.19

Further Assurances

26

12.20

Financials

26

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of June 14, 2010, by and between HH
HUB PROPERTIES LLC, a Delaware limited liability company (the “Seller”), and
GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.         DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1           “Agreement”  shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.

 

1.2           “Business Day”  shall mean any day other than a Saturday, Sunday
or any other day on which banking institutions in The Commonwealth of
Massachusetts are authorized by law or executive action to close.

 

1.3           “Closing”  shall have the meaning given such term in Section 2.2.

 

1.4           “Closing Date”  shall have the meaning given such term in
Section 2.2.

 

1.5           “Existing Survey”  shall mean the existing ALTA survey of the
Property.

 

--------------------------------------------------------------------------------


 

1.6           “Existing Title Policy”  shall mean the existing title insurance
policy for the Property.

 

1.7           “Ground Lease”  shall mean a Lease Agreement, between the City of
Memphis, as ground lessor, and One Memphis Place Venture, as ground lessee, and
assigned to the Seller, with respect to certain air rights for the elevated
walkway over Fourth Alley.

 

1.8           “Improvements”  shall mean, the Seller’s entire right, title and
interest in and to the existing office buildings, fixtures and other structures
and improvements situated on, or affixed to, the Land.

 

1.9           “Land”  shall mean, the Seller’s entire right, title and interest
in and to (a) the parcel(s) of land described in Schedule A hereto, together
with (b) all easements, rights of way, privileges, licenses and appurtenances
which the Seller may own with respect thereto.

 

1.10         “Leases”  shall mean the leases identified in the Rent Roll and any
other leases hereafter entered into in accordance with the terms of this
Agreement.

 

1.11         “Other Property”  shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any, and (b) all intangible property owned by the
Seller arising from or used in connection with the ownership, use, operation or
maintenance of the Land or Improvements, if any.

 

1.12         “Permitted Exceptions”  shall mean, collectively, (a) liens for
taxes, assessments and governmental charges not yet due and payable or due and
payable but not yet delinquent; (b) the Leases; (c) the exceptions to title set
forth in the Existing Title Policy (other than the mortgages, deeds of trust and
other documents and instruments executed and delivered in connection with the
promissory note dated as of December 30, 2003, made by the HH Hub Properties
Trust, in the original principal amount of $20,890,000, in favor of HRPT
Properties Trust, which promissory note, mortgages, deed of trust and other
documents and instruments are to be paid and discharged in full on or prior to
Closing Date); (d) all matters shown on the Existing Survey, and (e) such other
nonmonetary encumbrances with respect to the Property as may be shown on the
Update which

 

2

--------------------------------------------------------------------------------


 

are not objected to by the Purchaser (or which are objected to, and subsequently
waived, by the Purchaser) in accordance with Section 3.1.

 

1.13         “Property”  shall mean, collectively, all of the Land, the
Improvements and the Other Property.

 

1.14         “Purchase Price”  shall mean Nine Million Eight Hundred Fourteen
Thousand Nine Hundred Fifty-Nine Dollars ($9,814,959).

 

1.15         “Purchaser”  shall have the meaning given such term in the
preambles to this Agreement, together with any permitted successors and assigns.

 

1.16         “Rent Roll”  shall mean Schedule B to this Agreement.

 

1.17         “Seller”  shall have the meaning given such term in the preambles
to this Agreement, together with any permitted successors and assigns.

 

1.18         “Title Company”  shall mean Stewart Title Guaranty Company.

 

1.19         “Update”  shall have the meaning given such term in Section 3.1.

 

SECTION 2.         PURCHASE AND SALE; CLOSING.

 

2.1           Purchase and Sale.  In consideration of the payment of the
Purchase Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.

 

2.2           Closing.  The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be held at the offices of Sullivan &
Worcester LLP, One Post Office Square, Boston, Massachusetts, or at such other
location as the Seller and the Purchaser may agree, at 10:00 a.m., local time,
on September 17, 2010, as the same may be accelerated or extended pursuant to
this Section 2.2 (the “Closing Date”).

 

Notwithstanding the foregoing, either party may accelerate the Closing Date, by
giving not less than ten (10) Business Days

 

3

--------------------------------------------------------------------------------


 

prior written notice (an “Acceleration Notice”) to the other, in which event the
Closing Date shall be the date set forth in such Acceleration Notice, unless the
party receiving the Acceleration Notice gives written notice (a “Rejection
Notice”) to the other within five (5) Business Days after its receipt of the
Acceleration Notice, which Rejection Notice either objects to the accelerated
date set forth in the Acceleration Notice or proposes an alternative accelerated
date acceptable to the other party.  In the event that any party shall give a
Rejection Notice, the Closing Date shall either be not accelerated and shall
occur as set forth in the first paragraph of this Section 2.2 or accelerated to
such proposed alternative accelerated Closing Date; provided, however, that the
Seller shall have the right to give a Rejection Notice only if the acceleration
of the Closing Date will adversely effect the Seller’s ability to conclude a
like kind exchange pursuant to Section 12.15, and the Purchaser shall have the
right to give a Rejection Notice only if the acceleration of the Closing Date
will adversely effect any financing of the acquisition.

 

In addition, the Purchaser may extend the Closing Date for up to one hundred
eighty (180) days (but no later than March 31, 2011), by giving not less than
ten (10) Business Days prior written notice (an “Extension Notice”) to the
Seller, in which event the Closing Date shall be the date set forth in such
Extension Notice unless the Seller gives written notice (an “Extension Rejection
Notice”) to the Purchaser within five (5) Business Days after its receipt of the
Extension Notice which Extension Rejection Notice either objects to the extended
date set forth in the Extension Notice or proposes an alternative extended date
acceptable to the Purchaser, in which event, the Closing Date shall either be
not extended and shall occur as set forth in the first paragraph of this
Section 2.2 or extended to such proposed alternative extended Closing Date;
provided, however, that the Seller shall have the right to give an Extension
Rejection Notice only if the extension of the Closing Date will adversely effect
the Seller’s ability to conclude a like kind exchange pursuant to Section 12.15,
and the Purchaser shall have the right to give an Extension Notice only if the
extension of the Closing Date will adversely affect any financing of the
acquisition.

 

4

--------------------------------------------------------------------------------


 

2.3           Purchase Price.

 

(a)   At Closing, the Purchaser shall pay the Purchase Price, subject to
adjustment as provided in Article 9, to the Seller.

 

(b)   The Purchase Price, as adjusted as provided herein, shall be payable by
wire transfer of immediately available funds on the Closing Date to an account
or accounts to be designated by the Seller.

 

SECTION 3.         TITLE, DILIGENCE MATERIALS, ETC.

 

3.1           Title.  Prior to the execution of this Agreement, the Seller has
delivered the Existing Title Policy and the Existing Survey to the Purchaser.

 

Within five (5) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the  Seller
given on or prior to the fifth (5th) Business Day after the Seller’s notice of
its unwillingness or inability to cure (or deemed election not to cure) such
defect and time shall be of the essence with respect to the giving of such
notice.  Failure of the Purchaser to give such notice shall be deemed an
election by the Purchaser to

 

5

--------------------------------------------------------------------------------


 

proceed in accordance with clause (ii) above.

 

3.2           No Other Diligence.  The Purchaser acknowledges that, except as
provided in Section 3.1, (i) the Purchaser has had the opportunity to fully
investigate and inspect the physical and environmental condition of the
Property, and to review and analyze all title examinations, surveys,
environmental assessment reports, building evaluations, financial data and other
investigations and materials pertaining to the Property which the Purchaser
deems necessary to determine the feasibility of the Property and its decision to
acquire the Property, (ii) the Purchaser shall not be conducting any further
title examinations, surveys, environmental assessments, building evaluations,
financial analyses or other investigations with respect to the Property, and
(iii) the Purchaser shall not have any right to terminate this Agreement as a
result of any title examinations, surveys, environmental assessments, building
valuations, financial analyses or other investigations with respect to the
Property.

 

SECTION 4.                            CONDITIONS TO THE PURCHASER’S OBLIGATION
TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1           Closing Documents.  The Seller shall have delivered, or cause to
have been delivered, to the Purchaser the following:

 

(a)   A good and sufficient deed in the form attached as Schedule C hereto, with
respect to the Property, in proper statutory form for recording, duly executed
and acknowledged by the Seller, conveying title to the Property, free from all
liens and encumbrances other than the Permitted Exceptions;

 

(b)   An assignment by the Seller and an assumption by the Purchaser, in form
and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest in, to and under the Ground Lease;

 

(c)   An assignment by the Seller and an assumption by the Purchaser, in form
and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest in, to and under the Leases and including,
without limitation, (i) the Seller’s agreement to request the tenants

 

6

--------------------------------------------------------------------------------


 

thereunder to provide novation or other agreements as may be required under the
Leases in connection with the assignment thereof to the Purchaser, and (ii) the
Seller’s agreement to, within one (1) Business Day of receipt thereof, transfer
to the Purchaser all rent and other payments made by the tenants under the
Leases with respect to the period from and after the Closing Date, and to hold
all such rent and other payments in trust for the benefit of the Purchaser
pending transfer;

 

(d)   An assignment by the Seller and an assumption by the Purchaser, in form
and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest, if any, in, to and under all transferable
licenses, contracts, permits and agreements affecting the Property;

 

(e)   A bill of sale by the Seller, without warranty of any kind, in form and
substance reasonably satisfactory to the Seller and the Purchaser, with respect
to any personal property owned by the Seller, situated at the Property and used
exclusively by the Seller in connection with the Property (it being understood
and agreed that no portion of the Purchase Price is allocated to personal
property);

 

(f)    Evidence reasonably satisfactory to the Purchaser and the Title Company
that the promissory note dated as of December 30, 2003, made by the HH Hub
Properties Trust, in the original principal amount of $20,890,000, in favor of
HRPT Properties Trust, and all mortgages, deeds of trust and other documents and
instruments executed and delivered in connection therewith shall have been paid
and discharged in full on or prior to Closing Date];

 

(g)   To the extent the same are in the Seller’s possession, original, fully
executed copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;

 

(h)   To the extent the same are in the Seller’s possession, duly executed
original copies of the Leases;

 

(i)    A closing statement showing the Purchase Price, apportionments and fees,
and costs and expenses paid in connection with the Closing; and

 

(j)    Such other conveyance documents, certificates, deeds and other
instruments as the Purchaser, the Seller or the Title

 

7

--------------------------------------------------------------------------------


 

Company may reasonably require and as are customary in like transactions in
sales of property in similar transactions.

 

4.2           Title Policy.  The Title Company shall be prepared to issue, upon
payment of the title premium at its regular rates, a title policy in the amount
of the Purchase Price, insuring title to the Property is vested in the Purchaser
or its designee or assignee, subject only to the Permitted Exceptions, with such
endorsements as shall be reasonably required by the Purchaser.

 

4.3           Environmental Reliance Letters.  The Purchaser shall have received
a reliance letter, authorizing the Purchaser and its designees and assignees to
rely on the most recent environmental assessment report prepared for the
Property, in form and substance reasonably acceptable to the Purchaser.

 

4.4           Condition of Property.  The Property shall be in substantially the
same physical condition as on the date of this Agreement, ordinary wear and tear
and, subject to Section 10.1, casualty excepted.

 

4.5           Other Conditions.  All representations and warranties of the
Seller herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Seller shall have performed in all material
respects all covenants and obligations required to be performed by the Seller on
or before the Closing Date.

 

SECTION 5.         CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1           Purchase Price.  The Purchaser shall deliver to the Seller the
Purchase Price payable hereunder, subject to the adjustments set forth in
Section 2.3, together with any closing costs to be paid by the Purchaser under
Section 9.2.

 

5.2           Closing Documents.  The Purchaser shall have delivered to the
Seller duly executed and acknowledged counterparts of the documents described in
Section 4.1, where applicable.

 

5.3           Other Conditions.  All representations and warranties of the
Purchaser herein shall be true, correct and complete in all material respects on
and as of the Closing Date

 

8

--------------------------------------------------------------------------------


 

and the Purchaser shall have performed in all material respects all covenants
and obligations required to be performed by the Purchaser on or before the
Closing Date.

 

SECTION 6.         REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1           Status and Authority of the Seller, Etc.  The Seller is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

6.2           Action of the Seller, Etc.  The Seller has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Seller on or prior to the Closing Date, this Agreement and such document shall
constitute the valid and binding obligation and agreement of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

 

6.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property pursuant to the
terms of any indenture, mortgage, deed of trust, note, evidence of indebtedness
or any other agreement or instrument by which the Seller is bound.

 

6.4           Litigation.  To the Seller’s actual knowledge, it has not received
written notice that any investigation, action or proceeding is pending or
threatened, which (i) questions the validity of this Agreement or any action
taken or to be taken pursuant hereto, or (ii) involves condemnation or eminent
domain proceedings against the Property or any portion thereof.

 

6.5           Existing Leases, Etc.  Subject to Section 8.1, other than the
Leases listed in the Rent Roll, the Seller has not entered into a contract or
agreement with respect to the

 

9

--------------------------------------------------------------------------------


 

occupancy of the Property that will be binding on the Purchaser after the
Closing.  To the Seller’s actual knowledge: (a) the copies of the Leases
heretofore delivered by the Seller to the Purchaser are true, correct and
complete copies thereof; and (b) such Leases have not been amended except as
evidenced by amendments similarly delivered and constitute the entire agreement
between the Seller and the tenants thereunder.  Except as otherwise set forth in
the Rent Roll or the Leases: (i) to the Seller’ actual knowledge, each of its
Leases is in full force and effect on the terms set forth therein; (ii) to the
Seller’s actual knowledge, there are no uncured defaults or circumstances which
with the giving of notice, the passage of time or both would constitute a
default thereunder which would have a material adverse effect on the business or
operations of the Property; (iii) to the Seller’s actual knowledge, each of its
tenants is legally required to pay all sums and perform all material obligations
set forth therein without any ongoing concessions, abatements, offsets, defenses
or other basis for relief or adjustment; (iv) to the Seller’s actual knowledge,
none of its tenants has asserted in writing or has any defense to, offsets or
claims against, rent payable by it or the performance of its other obligations
under its Lease which would have a material adverse effect on the on-going
business or operations of the Property; (v) the Seller has no outstanding
obligation to provide any of its tenants with an allowance to perform, or to
perform at its own expense, any tenant improvements; (vi) none of its tenants
has prepaid any rent or other charges relating to the post-Closing period; (vii)
to the Seller’s actual knowledge, none of its tenants has filed a petition in
bankruptcy or for the approval of a plan of reorganization or management under
the Federal Bankruptcy Code or under any other similar state law, or made an
admission in writing as to the relief therein provided, or otherwise become the
subject of any proceeding under any federal or state bankruptcy or insolvency
law, or has admitted in writing its inability to pay its debts as they become
due or made an assignment for the benefit of creditors, or has petitioned for
the appointment of or has had appointed a receiver, trustee or custodian for any
of its property, in any case that would have a material adverse effect on the
business or operations of the Property; (viii) to the Seller’s actual knowledge,
none of its tenants has requested in writing a modification of its Lease, or a
release of its obligations under its Lease in any material respect or has given
written notice terminating its Lease, or has been released of its obligations
thereunder in any material respect prior to the normal expiration of the term
thereof, in any case that would have a material adverse effect on the on-

 

10

--------------------------------------------------------------------------------


 

going business or operations of the Property; (ix) to the Seller’s actual
knowledge, except as set forth in the Leases, no guarantor has been released or
discharged, voluntarily or involuntarily, or by operation of law, from any
obligation under or in connection with any of its Leases or any transaction
related thereto; and (x) all brokerage commissions currently due and payable
with respect to each of its Leases have been paid.  To the Seller’s actual
knowledge, the other information set forth in the Rent Roll is true, correct and
complete in all material respects.

 

6.6           Agreements, Etc.  Other than the Leases, the Seller has not
entered into any contract or agreement with respect to the Property which will
be binding on the Purchaser after the Closing other than contracts and
agreements being assumed by the Purchaser or which are terminable upon thirty
(30) days notice without payment of premium or penalty.

 

6.7           Not a Foreign Person.  The Seller is not a “foreign person” within
the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Purchaser gives the Seller written
notice prior to the expiration of said three hundred sixty (360) day period of
such alleged breach with reasonable detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning

 

11

--------------------------------------------------------------------------------


 

laws, regulations and orders, structural and other engineering characteristics,
traffic patterns, market data, economic conditions or projections, and any other
information pertaining to the Property or the market and physical environments
in which they are located.  The Purchaser acknowledges that (i) the Purchaser
has entered into this Agreement with the intention of relying upon its own
investigation or that of third parties with respect to the physical,
environmental, economic and legal condition of the Property and (ii) the
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be delivered to the Purchaser at the Closing, made (or purported to
be made) by the Seller or anyone acting or claiming to act on the Seller’s
behalf.  The Purchaser has inspected the Property and is fully familiar with the
physical condition thereof and, subject to the representations and warranties
made in this Agreement, shall purchase the Property in its “as is”, “where is”
and “with all faults” condition on the Closing Date.  Notwithstanding anything
to the contrary contained herein, in the event that any party hereto has actual
knowledge of the default of any other party (a “Known Default”), but nonetheless
elects to consummate the transactions contemplated hereby and proceeds to
Closing, then the rights and remedies of such non-defaulting party shall be
waived with respect to such Known Default upon the Closing and the defaulting
party shall have no liability with respect thereto.

 

SECTION 7.         REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

7.1           Status and Authority of the Purchaser.  The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

7.2           Action of the Purchaser.  The Purchaser has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Purchaser on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be

 

12

--------------------------------------------------------------------------------


 

limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

 

7.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.

 

7.4           Litigation.  The Purchaser has received no written notice that any
investigation, action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Seller gives the Purchaser written
notice prior to the expiration of said three hundred sixty (360) period of such
alleged breach with reasonable detail as to the nature of such breach.

 

SECTION 8.         COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1           Approval of Agreements.  Not to enter into, modify, amend or
terminate any Lease or any other material agreement with respect to the
Property, which would encumber or be binding upon the Property from and after
the Closing Date, without in each instance obtaining the prior written consent
of the Purchaser.

 

8.2           Operation of Property.  To continue to operate the Property
consistent with past practices.

 

13

--------------------------------------------------------------------------------


 

8.3           Compliance with Laws, Etc.  To comply in all material respects
with (i) all laws, regulations and other requirements from time to time
applicable of every governmental body having jurisdiction of the Property, or
the use or occupancy thereof, and (ii) all material terms, covenants and
conditions of all agreements affecting the Property.

 

8.4           Compliance with Agreements.  To comply with each and every
material term, covenant and condition contained in the Leases and any other
material document or agreement affecting the Property and to monitor compliance
thereunder consistent with past practices.

 

8.5           Notice of Material Changes or Untrue Representations.  Upon
learning of any material change in any condition with respect to the Property or
of any event or circumstance which makes any representation or warranty of the
Seller to the Purchaser under this Agreement untrue or misleading, promptly to
notify the Purchaser thereof.

 

8.6           Insurance.  To maintain, or cause to be maintained, all existing
property insurance relating to the Property.

 

8.7           Cooperation.  The Purchaser and the Seller shall reasonably
cooperate in complying with the requirements under the Leases in connection with
the transfer and assignment of the Property and the Leases to the Purchaser. 
The provisions of this Section 8.7 shall survive the Closing hereunder.

 

8.8           Approval of 2011 Capital Expenditure Budget.  In the event that
the Closing Date shall be extended to a date on or after January 1, 2011
pursuant to the provisions of Section 2.2, the Seller shall prepare for the
Purchaser’s review and approval a 2011 capital expenditure budget, which budget
shall include, without limitation, budgeted items for “building improvements”
and “development and redevelopment”.

 

SECTION 9.         APPORTIONMENTS.

 

9.1           Real Property Apportionments.  (a)  The following items shall be
apportioned at the Closing as of the close of business on the day immediately
preceding the Closing Date:

 

(i)

 

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

 

(ii)

 

percentage rents and other unfixed charges payable under the Leases;

 

14

--------------------------------------------------------------------------------


 

(iii)

 

fuel, electric, water and other utility costs;

 

 

 

(iv)

 

municipal assessments and governmental license and permit fees;

 

 

 

(v)

 

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

 

(vi)

 

water rates and charges;

 

 

 

(vii)

 

sewer and vault taxes and rents; and

 

 

 

(viii)

 

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)   If there are water, gas or electric meters located at the Property, the
Seller shall obtain readings thereof to a date not more than thirty (30) days
prior to the Closing Date and the unfixed water rates and charges, sewer taxes
and rents and gas and electricity charges, if any, based thereon for the
intervening time shall be apportioned on the basis of such last readings.  If
such readings are not obtainable by the Closing Date, then, at the Closing, any
water rates and charges, sewer taxes and rents and gas and electricity charges
which are based on such readings shall be prorated based upon the per diem
charges obtained by using the most recent period for which such readings shall
then be available.  Upon the taking of subsequent actual readings, the
apportionment of such charges shall be recalculated and the Seller or the
Purchaser, as the case may be, promptly shall make a payment to the other based
upon such recalculations.  The parties agree to make such final recalculations
within sixty (60) days after the Closing Date.

 

(c)   If any refunds of real property taxes or assessments, water rates and
charges or sewer taxes and rents shall be made after the Closing, the same shall
be held in trust by the Seller or the Purchaser, as the case may be, and shall
first be applied

 

15

--------------------------------------------------------------------------------


 

to the unreimbursed costs incurred in obtaining the same, then to any required
refunds to tenants under the Leases, and the balance, if any, shall be paid to
the Seller (for the period prior to the Closing Date) and to the Purchaser (for
the period commencing with the Closing Date).

 

(d)   If, on the Closing Date, the Property shall be or shall have been affected
by any special or general assessment or assessments or real property taxes
payable in a lump sum or which are or may become payable in installments of
which the first installment is then a charge or lien and has become payable, the
Seller shall pay or cause to be paid at the Closing the unpaid installments of
such assessments due and as of the Closing Date.

 

(e)   No insurance policies of the Seller are to be transferred to the
Purchaser, and no apportionment of the premiums therefor shall be made.

 

(f)    At the Closing, the Seller shall transfer to the Purchaser the amount of
all unapplied security deposits held pursuant to the terms of the Leases.

 

(g)   Brokerage commissions, tenant improvement expenses and other amounts
payable by the Seller as landlord under Leases entered into by the Seller after
the date hereof, or in connection with the renewal or extension of any existing
Lease, shall be the responsibility of the Purchaser, and the Purchaser shall
reimburse the Seller at the Closing for all such brokerage commissions, tenant
improvement expenses and other amounts paid by the Seller prior to the Closing. 
The Purchaser shall receive a credit at Closing for all unpaid brokerage
commissions, tenant improvement expenses and other amounts payable by the Seller
as landlord under Leases entered into by the Seller prior to the date hereof.

 

(h)   Amounts payable after the date hereof on account of capital expenditures
under the 2010 capital expenditure budget prepared as of March 31, 2010 (the
“CapEx Budget”) (including, without limitation, budgeted items for “building
improvements” and “development and redevelopment”), shall be the responsibility
of the Purchaser, and the Purchaser shall reimburse the Seller at the Closing
for all amounts paid by the Seller prior to the Closing on account of capital
expenditures under the CapEx Budget payable after the date hereof.  The
Purchaser shall receive a credit at Closing for all unpaid amounts payable on
account of capital expenditures under the

 

16

--------------------------------------------------------------------------------


 

CapEx Budget prior to the date hereof.  A copy of the CapEx Budget has been
previously provided to the Purchaser.

 

(i)    If a net amount is owed by the Seller to the Purchaser pursuant to this
Section 9.1, such amount shall be credited against the Purchase Price.  If a net
amount is owed by the Purchaser to the Seller pursuant to this Section 9.1, such
amount shall be added to the Purchase Price paid to the Seller.

 

(j)    If, on the Closing Date, there are past due rents with respect to any
Lease, amounts received by the Purchaser with respect to such Lease after the
Closing Date shall be applied, first, to rents due or to become due during the
calendar month in which the Closing occurs, and then, to all other rents due or
past due in inverse order to the order in which they became due (i.e., first to
arrearages most recently occurring, then to older arrearages).  In no event
shall the Seller have any right to take any action to collect any past due rents
or other amounts following the Closing; provided, however, the Purchaser shall
use commercially reasonable efforts to collect such past due rents and other
amounts, except that the Purchaser shall have no obligation to institute any
legal action or proceeding or otherwise enforce any of its rights and remedies
under any Lease in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

17

--------------------------------------------------------------------------------


 

9.2           Closing Costs.

 

(a)   The Purchaser shall pay (i) the costs of closing and diligence in
connection with the transactions contemplated hereby (including, without
limitation, all premiums, charges and fees of the Title Company in connection
with the title examination and insurance policies to be obtained by the
Purchaser, including affirmative endorsements), (ii) fifty percent (50%) of all
documentary, stamp, sales, intangible and other transfer taxes and fees incurred
in connection with the transactions contemplated by this Agreement, and (iii)
fifty percent (50%) of all state, city, county, municipal and other governmental
recording and filing fees and charges.

 

(b)   The Seller shall pay (i) fifty percent (50%) of all documentary, stamp,
sales, intangible and other transfer taxes and fees incurred in connection with
the transactions contemplated by this Agreement, and (ii) fifty percent (50%) of
all state, city, county, municipal and other governmental recording and filing
fees and charges.

 

(c)   Each party shall pay the fees and expenses of its attorneys and other
consultants.

 

SECTION 10.       DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1         Casualty.  If, prior to the Closing, the Property is materially
destroyed or damaged by fire or other casualty, the Seller shall promptly notify
the Purchaser of such fact.  In such event, the Purchaser shall have the right
to terminate this Agreement by giving notice to the Seller not later than ten
(10) days after the giving the Seller’s notice (and, if necessary, the Closing
Date shall be extended until one day after the expiration of such ten-day
period).  If the Purchaser elects to terminate this Agreement as aforesaid, this
Agreement shall terminate and be of no further force and effect and no party
shall have any liability to the other hereunder.  If less than a material part
of the Property shall be affected by fire or other casualty or if the Purchaser
shall not elect to terminate this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and the Seller shall assign to the Purchaser at
the Closing the rights of the Seller to the proceeds, if any, under the Seller’s
insurance policies covering the Property with respect to such damage or
destruction and there shall be credited against the Purchase Price the amount of
any deductible, any proceeds previously received by Seller on account thereof
and any deficiency in proceeds.

 

10.2         Condemnation.  If, prior to the Closing, a material part of the
Property (including access or parking thereto), is

 

18

--------------------------------------------------------------------------------


 

taken by eminent domain (or is the subject of a pending taking which has not yet
been consummated), the Seller shall notify the Purchaser of such fact promptly
after obtaining knowledge thereof and the Purchaser shall have the right to
terminate this Agreement by giving notice to the Seller not later than ten (10)
days after the giving of the Seller’s notice (and, if necessary, the Closing
Date shall be extended until one day after the expiration of such ten-day
period).  If the Purchaser elects to terminate this Agreement as aforesaid, this
Agreement shall terminate and be of no further force and effect and no party
shall have any liability to the other hereunder.  If less than a material part
of the Property shall be affected or if the Purchaser shall not elect to
terminate this Agreement as aforesaid, the sale of the Property shall be
consummated as herein provided without any adjustment to the Purchase Price
(except to the extent of any condemnation award received by the Seller prior to
the Closing) and the Seller shall assign to the Purchaser at the Closing all of
the Seller’s right, title and interest in and to all awards, if any, for the
taking, and the Purchaser shall be entitled to receive and keep all awards for
the taking of the Property or portion thereof.

 

10.3         Survival.  The parties’ obligations, if any, under this Section 10
shall survive the Closing.

 

SECTION 11.       DEFAULT.

 

11.1         Default by the Seller.  If the transaction herein contemplated
fails to close as a result of the default of the Seller hereunder, or the Seller
having made any representation or warranty herein which shall be untrue or
misleading in any material respect, or the Seller having failed to perform any
of the covenants and agreements contained herein to be performed by the Seller,
the Purchaser may, as its sole remedy, either (x) terminate this Agreement or
(y) pursue a suit for specific performance.

 

11.2         Default by the Purchaser.  If the transaction herein contemplated
fails to close as a result of the default of the Purchaser hereunder, or the
Purchaser having made any representation or warranty herein which shall be
untrue or misleading in any material respect, or the Purchaser having failed to
perform any of the covenants and agreements contained herein to be performed by
it, the Seller may terminate this Agreement (in which case, the Purchaser shall
reimburse the Seller for all of the fees, charges, disbursements and expenses of
the Seller’s attorneys).

 

19

--------------------------------------------------------------------------------


 

SECTION 12.       MISCELLANEOUS.

 

12.1         Allocation of Liability.  It is expressly understood and agreed
that the Seller shall be liable to third parties for any and all obligations,
claims, losses, damages, liabilities, and expenses to the extent arising out of
events, contractual obligations, acts, or omissions of the Seller that occurred
in connection with the ownership or operation of the Property during the period
in which the Seller owned the Property prior to the Closing and the Purchaser
shall be liable to third parties for any and all obligations, claims, losses,
damages, liabilities and expenses to the extent arising out of events,
contractual obligations, acts, or omissions of the Purchaser that occur in
connection with the ownership or operation of the Property during the period in
which the Purchaser owns the Property after the Closing.  The provisions of this
Section 12.1 shall survive the Closing.

 

12.2         Brokers.  Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby.  Each party shall
indemnify and hold harmless the other party and its respective legal
representatives, heirs, successors and assigns from and against any loss,
liability or expense, including reasonable attorneys’ fees, charges and
disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3         Publicity.  The parties agree that, except as otherwise required by
law and except for the exercise of any remedy hereunder, no party shall, with
respect to this Agreement and the transactions contemplated hereby, contact or
conduct negotiations with public officials, make any public pronouncements,
issue press releases or otherwise furnish information regarding this Agreement
or the transactions contemplated to any third party without the consent of the
other party, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

12.4         Notices.  (a)  Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered

 

20

--------------------------------------------------------------------------------


 

either in hand, by telecopier with confirmed receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).

 

(b)   All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)   All such notices shall be addressed,

 

if to the Seller, to:

 

c/o HRPT Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David M. Blackman
[Telecopier No. (617) 796-8267]

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109

 

21

--------------------------------------------------------------------------------


 

Attn:  Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

 

(d)   By notice given as herein provided, the parties hereto and their
respective successor and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

12.5         Waivers, Etc.  Subject to the terms of the last paragraph of
Section 6, any waiver of any term or condition of this Agreement, or of the
breach of any covenant, representation or warranty contained herein, in any one
instance, shall not operate as or be deemed to be or construed as a further or
continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6         Assignment; Successors and Assigns.  Subject to Section 12.15, this
Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement to any entity wholly owned,
directly or indirectly, by the Purchaser; provided, however, that, in the event
this Agreement shall be assigned to any one or more entities wholly owned,
directly or indirectly, by the Purchaser, the Purchaser named herein shall
remain liable for the obligations of the “Purchaser” hereunder.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns.  This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.

 

12.7         Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid,

 

22

--------------------------------------------------------------------------------


 

inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

12.8         Counterparts, Etc.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9         Performance on Business Days.  In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.

 

12.10       Attorneys’ Fees.  If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

12.11       Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

23

--------------------------------------------------------------------------------


 

12.12       Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

12.13       Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

12.14       Arbitration.  Any party hereto may elect to submit any dispute
hereunder that has an amount in controversy in excess of $250,000 to arbitration
hereunder.  Any such arbitration shall be conducted in Boston, Massachusetts in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then pertaining and the decision of the arbitrators with respect to
such dispute shall be binding, final and conclusive on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten (10)
years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

24

--------------------------------------------------------------------------------


 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Seller and one to the
Purchaser.  A judgment of a court of competent jurisdiction may be entered upon
the award of the arbitrators in accordance with the rules and statutes
applicable thereto then obtaining.

 

12.15       Like Kind Exchange.  At either party’s request, the non-requesting
party will take all actions reasonably requested by the requesting party in
order to effectuate all or any part of the transactions contemplated by this
Agreement as a forward or reverse like-kind exchange for the benefit of the
requesting party in accordance with Section 1031 of the Internal Revenue Code
and, in the case of a reverse exchange, Rev. Proc. 2000-37, including executing
an instrument acknowledging and consenting to any assignment by the requesting
party of its rights hereunder to a qualified intermediary or an exchange
accommodation titleholder.  In furtherance of the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the requesting party may
assign its rights under this Agreement to a “qualified intermediary” or an
“exchange accommodation titleholder” in order to facilitate, at no cost or
expense to the other, a forward or reverse like-kind exchange under Section 1031
of the Internal Revenue Code; provided, however, that such assignment will not
relieve the requesting party of any of its obligations hereunder.  The
non-requesting party will also agree to issue all closing documents, including
the deed, to the applicable qualified intermediary or exchange accommodation
titleholder if so directed by the requesting party prior to Closing. 
Notwithstanding the foregoing, in no event shall the non-requesting party incur
or be subject to any liability that is not otherwise provided for in this
Agreement.

 

12.16       Recording.  This Agreement may not be recorded without the prior
written consent of both parties.

 

12.17       Non-liability of Trustees of Purchaser.  The Amended and Restated
Declaration of Trust establishing Government Properties Income Trust, dated June
8, 2009, as amended and supplemented, as filed with the State Department of
Assessments and Taxation of Maryland, provides that no trustee, officer,
shareholder, employee or agent of Government Properties Income Trust shall be
held to any personal liability, jointly or severally, for any obligation of, or
claim against, Government Properties Income Trust.  All persons dealing with
Government Properties Income Trust in any way shall look only to the assets

 

25

--------------------------------------------------------------------------------


 

of Government Properties Income Trust for the payment of any sum or the
performance of any obligation.

 

12.18       Waiver.  The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law, rule
or regulation (including those of Massachusetts and those of the state in which
the Property is located).   The Purchaser hereby acknowledges that, prior to the
execution of this Agreement, the Purchaser has had access to all information
necessary to acquire the Property and the Purchaser acknowledges that the Seller
has fully and completely fulfilled any and all disclosure obligations with
respect thereto.  The Purchaser hereby fully and completely discharges the
Seller from any further disclosure obligations whatsoever relating to the
Property.

 

12.19       Further Assurances.  In addition to the actions recited herein and
contemplated to be performed, executed, and/or delivered by the Seller and the
Purchaser, the Seller and the Purchaser agree to perform, execute and/or deliver
or cause to be performed, executed and/or delivered at the Closing or after the
Closing any and all such further acts, instruments, deeds and assurances as may
be reasonably required to establish, confirm or otherwise evidence the Seller’s
satisfaction of any disclosure obligations or to otherwise consummate the
transactions contemplated hereby.

 

12.20       Financials.  The Seller shall provide the Purchaser with access to
the books and records of the Seller for the purpose of preparing audited
financial statements for the Property with respect to the 2007, 2008, 2009
calendar years and stub 2010 period, such financial statements to be prepared at
the Purchaser’s sole cost and expense.  The provisions of this Section 12.20
shall survive the Closing.

 

[Signature page follows.]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HH HUB PROPERTIES LLC , a Delaware limited liability company

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Its:

President & Chief Investment Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust

 

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Its:

Treasurer & CFO

 

27

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

 

One Memphis Place

 

200 Jefferson Avenue

 

Memphis, TN

 

Legal Description

 

PARCEL I

 

Being all of Lot [ILLEGIBLE] of the Original Plan of Memphis as recorded in
instrument Number AE [ILLEGIBLE] (Tract 3) at the Shelby County Register’s
Office and being more particularly described by metes and bounds as follows

 

Beginning of the intersection of the east right of way line of North Third
Street (66 feet wide), with the south right of way line of Adams Avenue (66 feet
wide); thence South [ILLEGIBLE] East along [ILLEGIBLE] south right of way line
of Adams Avenue a distance of 150.65 feet to an iron pin set in the west line of
Fourth Alley (24.75 feet wide); thence South [ILLEGIBLE] West along the west
line of Fourth Alley a distance of [ILLEGIBLE] feet to a set iron pin at the
intersection of said west line of Fourth Alley and north right of way line of
Adams Alley (16.5 feet wide) (not open); thence South [ILLEGIBLE] West along
said north right of way line of Adams Alley a distance of 150.45 feet to a set
iron pin in the east right of way of North Third Street; thence North
[ILLEGIBLE] East along the [ILLEGIBLE] line of North Third Street a distance of
150.60 feet to the point of beginning

 

PARCEL II

 

*Y4–9127 and Instrument No.

Being all of Lot 411 of the Original Plan of Memphis as recorded in instrument
number AE 7199 (Tract 1) and also being a closed portion of Adams Alley as
recorded in instrument number [ILLEGIBLE] AE 7199 (part of Tract 4) at the
Shelby County Register’s Office and being more particularly described by metes
and bounds as follows:

 

Beginning of a point in the east right of way line of North Third Street (66
feet wide’ [ILLEGIBLE] point being North [ILLEGIBLE] East a distance of 19.98
feet from the [ILLEGIBLE] intersection of said east right of way line of North
Third Street and the north right of way line of Jefferson Avenue (66 feet wide);
thence North [ILLEGIBLE] East along said east right of way line of North Third
Street a distance of 145.16 feet to a set iron pin of the intersection of said
east right of way line of North Third Street and the south right of way line of
Adams Alley (16.5 feet wide) (not open); thence North [ILLEGIBLE] East along
said south right of way line of Adams Alley a distance of 150.45 feet to a set
iron pin, in the west line of Fourth Alley (24.75 feet wide); thence South
[ILLEGIBLE] West along the west line of Fourth Alley a distance of 165.63 feet
to a set iron pin at the intersection of said west line of Fourth Alley and
north right of way line of Jefferson Avenue, thence North [ILLEGIBLE] West along
said north right of way line of Jefferson Avenue a distance of 130.24 feet to a
point of curvature, thence northwestwardly along the arc of a curve to the right
having a radius of 20.00 feet on arc distance of 31.39 feet (chord = North
[ILLEGIBLE] West 28.27 feet) to the point of beginning

 

PARCEL III

 

Being an easement and lease across Fourth Alley for an elevated walkway and
being more particularly described by metes and bounds as follows:

 

Beginning at the southeast corner of parcel II, thence North [ILLEGIBLE] East
along the east line of said Parcel II and the west line of Fourth Alley (24.75
feet wide) a distance of 34.14 feet to the point of beginning; thence continuing
North [ILLEGIBLE] East along said east line of parcel II and west line of Fourth
Alley a distance of 19.61 feet to a point, thence North [ILLEGIBLE] East a
distance of 24.76 feet to a point in the east line of said Fourth Alley and the
west line of Parcel IV, thence South [ILLEGIBLE] West along said east line of
Fourth Alley and west line of Parcel IV a distance of 19.61 feet to a point;
thence South [ILLEGIBLE] West a distance of 24.76 feet to the point of beginning

 

ii

--------------------------------------------------------------------------------


 

Legal Description

 

PARCEL IV

 

Being all of Lot 550 & Part of Lot 551 in County Lot 478 of the Original Plan of
Memphis as recorded in instrument number AE 7199 (part of Tract 2) at the Shelby
County Register’s Office and being more particularly described by metes and
bounds as follows:

 

Beginning of a found chiseled mark of the intersection of the cost line of
Fourth Alley (24.75 feet wide) and the north right of way line of Jefferson
Avenue (66 feet wide) thence; North [ILLEGIBLE] East along said east line of
Fourth Alley a distance of 135.97 feet to a point of curvature, thence
northeastwardly along the arc of a curve to the right having a radius of 12.00
feet an arc distance of 18.52 feet (chord = North [ILLEGIBLE] East 16.74 feet)
to a point in the south line of Adams Alley: thence North [ILLEGIBLE] East along
the south line of said alley a distance of 203.00 feet to a point: thence North
[ILLEGIBLE] West a distance of 1.50 feet to a point in the south line of Adams
Alley (16.50 feet wide), thence North [ILLEGIBLE] East along said south line of
Alley a distance of 3.65 feet to a set iron pin; thence South [ILLEGIBLE] West a
distance of 149.93 feet to a set iron pin in the north line of Jefferson Avenue;
thence North [ILLEGIBLE] West along said north right of way line of Jefferson
Avenue a distance of 218.66 feet to the point of beginning

 

PARCEL V

 

Being part of Lot 551 in County Lot 478 of the Original Plan of Memphis as
recorded in instrument Number AE 7199 (part of Tract 2) at the Shelby County
Register’s Office and being more particularly described by metes and bounds as
follows:

 

Beginning at a set iron pin in the north right of way line of Jefferson Avenue
(66 feet wide), said iron pin being 218.66 feet east of the east line Fourth
Alley (24.75 feet wide); thence North [ILLEGIBLE] East a distance of 149.93 feet
to a set iron pin; thence North [ILLEGIBLE] East along said south line of Alley
a distance of 155.84 feet to a point of the northwest corner of the Spyros K.
Vrionis & wife property as recorded in instrument Number V2 2572 of the Shelby
County Register’s Office, thence South [ILLEGIBLE] West along the west line of
said Spyros K. Vrionis & wife property a distance of 150.45 feet to a found iron
pin of the southwest corner of said Spyros K. Vrionis & wife property, said
point also being in said north right of way line of Jefferson Avenue, thence
North [ILLEGIBLE] West along said north right of way line of Jefferson Avenue a
distance of 155.84 feet to the point of beginning

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-04B-30003), dated
December 14, 1989, by and between One Memphis Place Venture (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated October 18, 1990, by and between One Memphis Place Venture
(“Owner/Lessor”) and United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2,
dated July 16, 1991, by and between One Memphis Place Venture (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease Agreement No. 3,
dated March 13, 1992, by and between One Memphis Place Venture (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No. 3A,
dated September 29, 1993, by and between One Memphis Place Venture
(“Owner/Lessor”) and United States of America (“Government/Lessee”).

 

6.                                       Supplemental Lease Agreement No. 4,
dated April 27, 1992, by and between One Memphis Place Venture (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

7.                                       Supplemental Lease Agreement No. 5,
dated November 18, 1992, by and between One Memphis Place Venture
(“Owner/Lessor”) and United States of America (“Government/Lessee”).

 

8.                                       Supplemental Lease Agreement No. 5A,
dated December 31, 1992, by and between One Memphis Place Venture
(“Owner/Lessor”) and United States of America (“Government/Lessee”).

 

9.                                       Supplemental Lease Agreement No. 5B,
dated September 29, 1993, by and between One Memphis Place Venture
(“Owner/Lessor”) and United States of America (“Government/Lessee”).

 

10.                                 Supplemental Lease Agreement No. 6, dated
January 23, 1996, by and between One Memphis Place L.P. (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

ii

--------------------------------------------------------------------------------


 

11.                                 Supplemental Lease Agreement No. 7, dated
May 22, 1996, by and between One Memphis Place L.P. (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

12.                                 Supplemental Lease Agreement No. 8, dated
March 6, 1997, by and between One Memphis Place L.P. (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

13.                                 Supplemental Lease Agreement No. 9, dated
September 23, 1997, by and between One Memphis Place L.P. (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

14.                                 Supplemental Lease Agreement No. 10,
undated, by and between One Memphis Place L.P. (“Owner/Lessor”) and United
States of America (“Government/Lessee”). (not signed)

 

15.                                 Supplemental Lease Agreement No. 11, dated
January 19, 1999, by and between Hub Properties Trust, successor in interest to
One Memphis Place L.P. (“Owner/Lessor”) and United States of America
(“Government/Lessee”).

 

16.                                 Supplemental Lease Agreement No. 12, dated
March 25, 1999, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

17.                                 Supplemental Lease Agreement No. 13, dated
July 30, 1999, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

18.                                 Supplemental Lease Agreement No. 14, dated
October 12, 2000, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

19.                                 Supplemental Lease Agreement No. 15, dated
July 6, 2000, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

20.                                 Supplemental Lease Agreement No. 16, dated
August 16, 2000, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

21.                                 Supplemental Lease Agreement No. 17, dated
March 26, 2002, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

iii

--------------------------------------------------------------------------------


 

22.                                 Supplemental Lease Agreement No. 18, dated
December 18, 2002, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

23.                                 Supplemental Lease Agreement No. 19, dated
February 21, 2007, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

24.                                 Supplemental Lease Agreement No. 20, dated
June 15, 2007, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

25.                                 Supplemental Lease Agreement No. 21, dated
March 25, 2008, by and between HH Hub Properties LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).  Re: New Lessor/Payee Address

 

26.                                 Supplemental Lease Agreement No. 22, dated
March 25, 2008, by and between HH Hub Properties LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

27.                                 Supplemental Lease Agreement No. 23, dated
February 1, 2009, by and between HH Hub Properties LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

iv

--------------------------------------------------------------------------------


 

INDEX

 

Lease

 

1.                                       Lease Agreement (GS-04B-37042), dated
March 12, 1997, by and between One Memphis Place L.P. (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

2.                                       Supplemental Lease Agreement No. 1,
dated July 24, 1997, by and between One Memphis Place L.P. (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease Agreement No. 2,
undated, by and between One Memphis Place L.P. (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

4.                                       Supplemental Lease Agreement No. 3,
dated November 20, 1998, by and between One Memphis Place L.P. (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

5.                                       Supplemental Lease Agreement No. 4,
dated November 20, 1998, by and between One Memphis Place L.P. (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

6.                                       Supplemental Lease Agreement No. 5,
dated May 21, 1999, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).  Re:  Contract amended to
reflect change of ownership.

 

7.                                       Supplemental Lease Agreement No. 6,
dated June 4, 1999, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”). (not executed)

 

8.                                       Supplemental Lease Agreement No. 7,
dated June 4, 1999, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”). (not executed)

 

9.                                       Supplemental Lease Agreement No. 8,
dated May 28, 2002, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

10.                                 Supplemental Lease Agreement No. 9, dated
March 10, 2003, by and between Hub Properties Trust (“Owner/Lessor”) and

 

v

--------------------------------------------------------------------------------


 

United States of America (“Government/Lessee”).  Note: Voids SLA #8.

 

11.                                 Supplemental Lease Agreement No. 10, dated
June 17, 2003, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

12.                                 Supplemental Lease Agreement No. 11, dated
July 10, 2003, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

13.                                 Supplemental Lease Agreement No. 12, dated
December 9, 2003, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

14.                                 Supplemental Lease Agreement No. 13, dated
December 9, 2003, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

15.                                 Supplemental Lease Agreement No. 14, dated
February 6, 2004, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

16.                                 Supplemental Lease Agreement No. 15, dated
April 20, 2005, by and between HH Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

17.                                 Supplemental Lease Agreement No. 16, dated
July 21, 2005, by and between HH Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

18.                                 Supplemental Lease Agreement No. 17, dated
September 12, 2006, by and between HH Hub Properties LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

19.                                 Supplemental Lease Agreement No. 18, dated
February 21, 2007, by and between HH Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

20.                                 Supplemental Lease Agreement No. 19, dated
October 2, 2007, by and between HH Hub Properties LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

21.                                 Supplemental Lease Agreement No. 20, dated
October 23, 2008, by and between HH Hub Properties LLC (“Owner/Lessor”) and the
United States of America (“Government/Lessee”).

 

vi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-04B-47088),
commencing July 1, 2007, by and between HH Hub Properties LLC (“Owner/Lessor”)
and United States of America (“Government/Lessee”).

 

vii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-04B-47129), dated
October 10, 2007, by and between HH Hub Properties LLC (“Owner/Lessor”) and
United States of America (“Government/Lessee”).

 

viii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-04B-39078), dated
May 1, 2000, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”). -COPY

 

2.                                       Supplemental Lease No. 1, dated
July 13, 2000, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).

 

3.                                       Supplemental Lease No. 2, dated May 26,
2006, by and between Hub Properties Trust (“Owner/Lessor”) and United States of
America (“Government/Lessee”).

 

4.                                       Supplemental Lease No. 3, dated
February 21, 2007, by and between Hub Properties Trust (“Owner/Lessor”) and
United States of America (“Government/Lessee”). Re:  New payee HH Hub Properties
LLC -COPY

 

5.                                       Supplemental Lease No. 4, dated
March 12, 2010, by and between Hub Properties Trust (“Owner/Lessor”) and United
States of America (“Government/Lessee”).  – COPY

 

ix

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement (GS-04B-47094),
commencing July 1, 2007, by and between HH Hub Properties LLC (“Owner/Lessor”)
and United States of America (“Government/Lessor”).

 

x

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated May 21, 2008, by
and between HH Hub Properties LLC (“Landlord”) and Sylvia Ford Brown, Chapter 13
Trustee (“Tenant’).

 

xi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated June 10, 1997,
by and between One Memphis Place, L.P. (“Landlord”) and David M. Schuermann
(“Tenant”).

 

2.                                       First Amendment to Lease, dated
August 22, 1997, by and between One Memphis Place, L.P. (“Landlord”) and David
M. Schuermann (“Tenant”).

 

3.                                       Assignment of Lease, dated August 22,
1997, by and between David M. Schuermann (“Assignor”), Hale, Headrick & Dewey,
PLLC (“Assignee”) and One Memphis Place, L.P.(“Landlord”)

 

4.                                       Second Amendment to Lease, dated
March 30, 1998, by and between One Memphis Place, L.P. (“Landlord”) and Hale,
Headrick & Dewey, PLLC (“Tenant”).

 

5.                                       Third Amendment to Lease, dated
August 29, 1998, by and between Hub Properties Trust (“Landlord”) and Hale,
Headrick & Dewey, PLLC (“Tenant”).

 

6.                                       Fourth Amendment to Lease, dated
May 16, 2001, by and between Hub Properties Trust, successor in interest to One
Memphis Place, L.P. (“Landlord”) and Hale, Headrick, Dewey, Wolf, Goldwen,
Thornton & Chance, PLLC, successor in interest to Hale, Headrick & Dewey, PLLC
(“Tenant”).

 

7.                                       Fifth Amendment to Lease, dated
August 16, 2001, by and between Hub Properties Trust (“Landlord”), Hale,
Headrick, Dewey, Wolf, Golwen, Thornton & Chance, PLLC (“Tenant”) and Stephen P.
Hale, S. Russell Headrick, H. Tucker Dewey and John S. Golwen (“Guarantor”).

 

8.                                       Sixth Amendment to Lease, dated
July 31, 2006, by and between HH Hub Properties LLC, successor in interest to
Hub Properties Trust (“Landlord”) and Husch & Eppenberger LLC, successor in
interest to Hale, Headrick, Dewey, Wolf, Golwen, Thornton & Chance, PLLC
(“Tenant”).

 

9.                                       Assignment and Assumption of Lease,
dated February 29, 2008, by and between Husch & Eppenberger, LLC (“Assignor”)
and Husch Blackwell Sanders LLP (“Assignee”).

 

10.                                 Consent to Assignment and Assumption of
Lease, dated February 29, 2008, by and between HH Hub Properties LLC

 

xii

--------------------------------------------------------------------------------


 

(“Landlord”), Husch & Eppenberger, LLC (“Tenant”) and Husch Blackwell Sanders
LLP (“Assignee”).

 

xiii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated June 6, 1994, by
and between One Memphis Place Venture (“Landlord”) and Leslie I. Ballin, P.C.,
Marvin E. Ballin, P.C. and Randall J. Fishman, P.C. (“Tenant”).

 

2.                                       First Amendment to Lease, dated
February 24, 1995, by and between One Memphis Place L.P. (“Landlord”) and Leslie
I. Ballin, P.C., Marvin E. Ballin, P.C. and Randall J. Fishman, P.C. (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
August 1, 1995, by and between One Memphis Place L.P. (“Landlord”) and Leslie I.
Ballin, P.C., Marvin E. Ballin, P.C. and Randall J. Fishman, P.C. (“Tenant”).

 

4.                                       Third Amendment to Lease, dated
January 9, 2004, by and between Hub Properties Trust, successor in interest to
One Memphis Place L.P. (“Landlord”) and Ballin, Ballin, & Fishman, P.C.,
successor in interest to Leslie I. Ballin, P.C., Marvin E. Ballin, P.C. and
Randall J. Fishman, P.C. (“Tenant”).

 

5.                                       Fourth Amendment to Lease, dated
August 13, 2004, by and between HH Hub Properties LLC, successor in interest to
Hub Properties Trust (“Landlord”) and Ballin, Ballin, & Fishman, P.C.
(“Tenant”).

 

6.                                       Fifth Amendment to Lease, dated
December 2, 2004, by and between HH Hub Properties LLC (“Landlord”) and Ballin,
Ballin, & Fishman, P.C. (“Tenant”).

 

7.                                       Sixth Amendment to Lease, dated May 7,
2010, by and between HH Hub Properties LLC (“Landlord”) and Ballin, Ballin, &
Fishman, P.C. (“Tenant”).

 

xiv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated August 24, 2009,
by and between HH Hub Properties LLC (“Landlord”) and Corbin Johnson, PLLC
(“Tenant”). Re: Ste.775.

 

2.                                       Guaranty, dated August 24, 2009, from
Felicia Corbin Johnson (“Guarantor”) to HH Hub Properties LLC (“Landlord”).

 

3.                                       Confirmation of Lease Term, dated
October 5, 2009, by and between HH Hub Properties LLC (“Landlord”) and Corbin
Johnson, PLLC (“Tenant”). Re: The Commencement Date is September 2, 2009 and the
Original Term shall expire on September 30, 2012.

 

xv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated December 1,
2006, by and between HH Hub Properties LLC (“Landlord”) and Sidney W. Gilreath
(“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
January 22, 2007, by HH Hub Properties Trust LLC (“Landlord”) and Sidney W.
Gilreath (“Tenant”). Re: Commencement Date occurred on March 9, 2007, and the
Original Term will expire on March 8, 2012.

 

xvi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated May 11, 2009, by
and between HH Hub Properties LLC (“Landlord”) and Barbara Loevy (“Tenant’).

 

2.                                       Confirmation of Lease Term, dated
July 28, 2009, by and between HH Hub Properties LLC (“Landlord”) and Barbara
Loevy (“Tenant”).  Commencement date is June 24, 2009, and the Original Term
shall expire on August 31, 2016.

 

xvii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated January 6, 2010,
by and between HH Hub Properties LLC (“Landlord”) and Terita Hewlett
(“Tenant”).  Re: Ste. 225

 

2.                                       Confirmation of Lease Term, dated
April 8, 2010, by and between HH Hub Properties LLC (“Landlord”) and Terita
Hewlett (“Tenant”).  Re:  The Commencement Date is February 6, 2010, and the
Original Term shall expire on February 28, 2013.

 

xviii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated April 23, 2008,
by and between HH Hub Properties LLC (“Landlord”) and Baer & Baer PC (“Tenant”).

 

2.                                       Confirmation of Lease Term, dated
September 3, 2008, by and between HH Hub Properties LLC (“Landlord”) and Baer &
Baer PC (“Tenant”).  Re:  The Commencement Date is August 15, 2008 and the
Original Term shall expire on March 14, 2016.

 

xix

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated August 9, 2001,
by and between Hub Properties Trust (“Landlord”) and Butler, Snow, O’Mara,
Stevens & Cannada, PLLC (“Tenant”).

 

2.                                       First Amendment to Lease, dated
September 20, 2004, by and between HH Hub Properties LLC, successor in interest
to Hub Properties Trust (“Landlord”) and Butler, Snow, O’Mara, Stevens &
Cannada, PLLC (“Tenant”).

 

3.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
January 31, 2005, by HH Hub Properties Trust LLC (“Landlord”) and Butler, Snow,
O’Mara, Stevens & Cannada, PLLC (“Tenant”).   Re: Relocation Date occurred on
September 24, 2004, and the Original Term will expire on September 30, 2007.

 

4.                                       Second Amendment to Lease, dated
September 25, 2007, by and between HH Hub Properties LLC (“Landlord”) and
Butler, Snow, O’Mara, Stevens & Cannada, PLLC (“Tenant”).

 

xx

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated August 22, 1994,
by and between One Memphis Place L.P. (“Landlord”) and James A. Cohen and Thomas
Fila (“Tenant”).

 

2.                                       First Amendment to Lease, dated
September 15, 1995, by and between One Memphis Place L.P. (“Landlord”) and James
A. Cohen and Thomas Fila (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
November 6, 1998, by and between Hub Properties Trust, successor in interest to
One Memphis Place L.P. (“Landlord”) and James A. Cohen and Thomas Fila
(“Tenant”).

 

4.                                       Third Amendment to Lease, dated
December 18, 2001, by and between Hub Properties Trust (“Landlord”) and James A.
Cohen and Thomas Fila (“Tenant”).

 

5.                                       Fourth Amendment to Lease, dated
November 4, 2004, by and between HH Hub Properties LLC, successor in interest to
Hub Properties Trust (“Landlord”) and James A. Cohen and Thomas Fila (“Tenant”).

 

6.                                       Fifth Amendment to Lease, dated
January 10, 2007, by and between HH Hub Properties LLC (“Landlord”) and James A.
Cohen and Thomas Fila (“Tenant”).

 

7.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
September 12, 2007, by HH Hub Properties Trust (“Landlord”) and James A. Cohen
and Thomas Fila (“Tenant”).  Re: Relocation Date occurred on February 12, 2007.

 

xxi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated July 1, 1990, by
and between One Memphis Place Venture (“Landlord”) and Edward L.
Montedonico, Jr. (“Tenant”).

 

2.                                       First Amendment to Lease, dated May 19,
1992, by and between One Memphis Place Venture (“Landlord”) and Edward L.
Montedonico, Jr. (“Tenant”).

 

3.                                       Letter — Notice of Amendment of
Paragraph 34 of the Lease Agreement, dated September 14, 1994, from Lisa A.
Groff, Property Manager, One Memphis Place to Mr. Edward L. Montedonico, Jr.

 

4.                                       Second Amendment to Lease, dated
June 14, 1995, by and between One Memphis Place Venture, L.P. (“Landlord”) and
Edward L. Montedonico, Jr. (“Tenant”).

 

5.                                       Third Amendment to Lease, dated
August 30, 1996, by and between One Memphis Place Venture, L.P. (“Landlord”) and
Edward L. Montedonico, Jr. (“Tenant”).

 

6.                                       Fourth Amendment to Lease, dated
July 25, 1997, by and between One Memphis Place Venture, L.P. (“Landlord”) and
Edward L. Montedonico, Jr. (“Tenant”).

 

7.                                       Fifth Amendment to Lease, dated
September 29, 1999, by and between Hub Properties Trust (“Landlord”), and Edward
L. Montedonico, Jr. (“Tenant”).

 

8.                                       Sixth Amendment to Lease, dated
August 11, 2004, by and between HH Hub Properties, LLC, successor in interest to
Hub Properties Trust, One Memphis Place Venture and One Memphis Place L.P.
(“Landlord”) and Edward Montedonico, Jr. (“Tenant”).

 

9.                                       Seventh Amendment to Lease, dated
July 16, 2007, by and between HH Hub Properties, LLC (“Landlord”) and Edward L.
Montedonico, Jr. (“Tenant”).

 

xxii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated February 15,
2005, by and between HH Hub Properties LLC (“Landlord”) and Allied Security, LLC
(“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
August 31, 2005, by HH Hub Properties LLC (“Landlord”) and Allied Security, LLC
(“Tenant”). Re: Commencement Date occurred on April 1, 2005, and the Original
Term will expire on March 31, 2010.

 

3.                                       First Amendment to Lease, dated
February 11, 2010, by and between HH Hub Properties Trust LLC (“Landlord”) and
SpectaGuard Acquisitions, LLC, successor in interest to Allied Security, LLC
(“Tenant”).

 

xxiii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Antenna Lease Agreement, dated June 3,
1996, by and between One Memphis Place, L.P. (“Lessor”) and Intercel Memphis
MTA, Inc. (“Lessee”).

 

2.                                       First Amendment to Antenna Lease, dated
October 31, 2006, by and between HH Hub Properties LLC, successor in interest to
One Memphis Place, L.P. (“Landlord”) and Powertel/Memphis Inc. fka Intercel
Memphis MTA, Inc. (“Tenant”).

 

3.                                       Acknowledgement and Consent Letter for
Enhancement of the Antenna Facilities Site : 9ME0004A, dated January 8, 2008, to
Jennifer Monroy, CBRE Management from Kristi Anderson, Real Estate and Zoning
Manager, T-Mobile South LLC, Powertel Memphis, Inc. d/b/a T-Mobile USA
(“Tenant”) acknowledged, accepted and agreed to by David M. Lepore, Senior Vice
president HH Hub Properties LLC.

 

4.                                       Right of Entry Agreement, dated July 1,
2009, by and between HH Hub Properties LLC (“Owner”) and Zayo Bandwidth
Tennessee, LLC (“Operator”). –COPY - original in Zayo Bandwith file.

 

xxiv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated November 21,
1997, by and between One Memphis Place, L.P. (“Lessor”) and Nextel South Corp.
(“Lessee”).

 

2.                                       First Amendment to Lease, dated
December 31, 2001, by and between Hub Properties Trust, successor to the
interest of One Memphis Place, L.P. (“Lessor”) and Nextel South Corp.
(“Lessee”).

 

3.                                       Second Amendment to Lease, dated
January 14, 2008, by and between HH Hub Properties LLC, successor to the
interest of Hub Properties Trust (“Lessor”) and Nextel South Corp (“Lessee”).

 

xxv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated November 16
2006, by and between HH Hub Properties LLC (“Landlord”) and Jacob Erwin and Eric
Scott Hall (“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, dated January 22,
2007, by and between HH Hub Properties LLC (“Landlord”) and Jacob Erwin and Eric
Scott Hall (“Tenant”).

 

xxvi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated October 29,
1997, by and between One Memphis Place, L.P. (“Landlord”) and Federal Building
Federal Credit Union (“Tenant”).

 

2.                                       First Amendment to Lease, dated
April 9, 2007, by and between HH Hub Properties LLC, successor in interest to
One Memphis Place, L.P. (“Landlord”) and Federal Building Federal Credit Union
(“Tenant”).

 

xxvii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated (according to
First Amendment) May 9, 2000, by and between Hub Properties Trust (“Landlord”)
and James Everette McElroy (“Tenant”).

 

2.                                       First Amendment to Lease, dated
March 14, 2005, by and between HH Hub Properties LLC, successor in interest to
between Hub Properties Trust (“Landlord”) and James Everette McElroy (“Tenant”).

 

xxviii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated March 18, 1994,
by and between One Memphis Place Venture (“Landlord”) and Memphis Cellular
Telephone Company (“Tenant”).

 

2.                                       Letter Agreement, dated March 25, 2004,
by and between between Hub Properties Trust and Waller Lansden Dortch & Davis,
PLLC on behalf of Verizon Wireless Tennessee Partnership d/b/a Verizon Wireless
successor to Memphis Cellular Telephone Company.

 

3.                                       First Amendment to Lease, dated
April 21, 2008, by and between HH Hub Properties LLC, successor in interest to
One Memphis Place Venture (“Landlord”) and Verizon Wireless Tennessee
Partnership d/b/a Verizon Wireless (“Tenant”).

 

xxix

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Right of Entry Agreement, dated July 1,
2009, by and between HH Hub Properties LLC (“Owner”) and Zayo Bandwidth
Tennessee, LLC (“Operator”).

 

xxx

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated February 15,
2005, by and between HH Hub Properties LLC (“Landlord”) and Allied Security, LLC
(“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed
August 31, 2005, by HH Hub Properties LLC (“Landlord”) and Allied Security, LLC
(“Tenant”). Re: Commencement Date occurred on April 1, 2005, and the Original
Term will expire on March 31, 2010.

 

3.                                       First Amendment to Lease, dated
February 11, 2010, by and between HH Hub Properties Trust LLC (“Landlord”) and
SpectaGuard Acquisitions, LLC, successor in interest to Allied Security, LLC
(“Tenant”).

 

xxxi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated July 31, 2002,
by and between Hub Properties Trust (“Landlord”) and Charles E. Waldman
(“Tenant”).

 

2.                                       Declaration by Landlord and Tenant as
to Date of Delivery and Acceptance of Possession of Premises, executed August 7,
2002, by Hub Properties Trust (“Landlord”) and Charles E. Waldman (“Tenant”).
Re: Commencement Date occurred on August 1, 2002, and the Original Term will
expire on July 31, 2007.

 

3.                                       First Amendment to Lease, dated
July 31, 2007, by and between HH Hub Properties LLC, successor in interest to
Hub Properties Trust (“Landlord”) and Charles E. Waldman (“Tenant”).

 

xxxii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated June 29, 1995,
by and between One Memphis Place, L.P. (“Landlord”) and The Wagerman Law Firm,
Howard L. Wagerman (“Tenant”).

 

2.                                       First Amendment to Lease, dated May 14,
2002, by and between Hub Properties Trust, successor to the interest to One
Memphis Place, L.P. (“Landlord”) and The Wagerman Law Firm, Howard L. Wagerman
(“Tenant”)

 

3.                                       Second Amendment to Lease, dated
July 26, 2007, by and between HH Hub Properties LLC, successor in interest to
Hub Properties Trust (“Landlord”) and The Wagerman Law Firm, Howard L. Wagerman
(“Tenant”)

 

xxxiii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease, dated May 12, 2010, by and
between HH Hub Properties LLC (“Landlord”) and United Gold, LLC (“Tenant”). Re: 
Ste. 1350

 

xxxiv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated March 12, 2008,
by and between HH Hub Properties LLC (“Landlord”) and Alonzo Thompson and Cedric
Anderson (“Tenant”).

 

xxxv

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

RETURN TO:

CHICAGO TITLE INSURANCE CO.

6060 POPLAR AVE.-SUITE LL37

MEMPHIS, TN 38119-0916

 

#2039279 [ILLEGIBLE]

 

[One Memphis Place, TN]

 

This Instrument Prepared by and after recording return to::

 

Elizabeth S. Wigon, Esq.
Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109

 

QUITCLAIM DEED

 

KNOW ALL PERSONS BY THESE PRESENTS that HUB PROPERTIES TRUST, a Maryland real
estate investment trust whose address is 400 Centre Street, Newton, MA 02458
(“Grantor”), for and in consideration of Five Dollars ($5.00) cash in hand paid,
and other good and valuable consideration, the receipt of all of which is hereby
acknowledged, does hereby bargain, sell, remise, release, quitclaim and convey
unto HH HUB PROPERTIES LLC, a Delaware limited liability company, whose address
is 400 Centre Street, Newton, MA 02458 (“Grantee”), all of Grantor’s right,
title and interest in and to the following described real estate situated and
being in the City of Memphis, County of Shelby, State of Tennessee, to-wit:

 

All that certain real estate described in Exhibit A attached hereto and
incorporated herein by reference.

 

This being the same real estate conveyed to Grantor by Quitclaim Deed of record
as Instrument No. 03076804 on April 22, 2003 in the Shelby County Register’s
Office. The foregoing legal description was taken from the previous deed of
record, no new boundary survey having been prepared in connection with this
conveyance.

 

Property Address:

 

200 Jefferson Avenue
One Memphis Place
Memphis, TN

 

mail Tax Bills to: Owner

 

Re-Recording

 

 

 

Hub Properties Trust

 

Please Record & Return to: 101-2711

400 Centre Street

 

Bridge Service Corp.

Newton, MA 02458

 

800-225-2736

ATTN: John A. Mannix, President

 

277 Broadway, #1710

Tax Parcel Nos.: 02-28-1C, 02-28-19, 02-28-20C

 

New York, NY 10007-2001

 

THIS DEED IS BEING RE-RECORDED TO CORRECT A SCRIVENER’S ERROR.

 

2

--------------------------------------------------------------------------------


 

THE DECLARATION OF TRUST ESTABLISHING GRANTOR, A COPY OF WHICH, TOGETHER WITH
ALL AMENDMENTS THERETO (THE “DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT THE NAME “HUB
PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF GRANTOR SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY FOR ANY OBLIGATION OF, OR CLAIM AGAINST GRANTOR.
ALL PERSONS DEALING WITH GRANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF
GRANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

IN WITNESS WHEREOF, the said Grantor has caused this instrument to be executed
and its name to be assigned hereto by its authorized officer as of the 30th day
of December, 2003.

 

 

 

GRANTOR:

 

 

 

HUB PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Title:

President

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

 

 

 

 

COUNTY OF MIDDLESEX

 

 

 

Before me, the undersigned authority, a Notary Public in and for said county and
state, personally appeared the within named bargainor, John A. Mannix, with whom
I am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who upon oath acknowledged himself/herself to be the President of
HUB PROPERTIES TRUST, the within named bargainor, a real estate investment
trust, and that he/she as such officer being authorized so to do, executed the
within instrument for the purposes therein contained by signing the name of said
corporation by himself/herself as such President.

 

Witness my hand and official seal of office in the aforesaid county, this
23rd day of December, 2003.

 

My commission expires:  August 18, 2006

/s/ Nancy M. Coyne

 

Notary Public

 

Nancy M. Coyne

 

[g119582lc13i001.jpg]

 

3

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS
COUNTY OF SUFFOLK

 

I hereby swear or affirm that to the best of affiant’s knowledge, information
and belief that the actual consideration for this transfer, is $5.00.

 

 

/s/ John A. Mannix

 

Affiant John A. Mannix

 

 

Sworn to and subscribed before me
this 29th day of December, 2003.

 

/s/ Laura H. Brophy

 

Notary Public Laura H. Brophy

 

My commission expires:  12/23/2005

 

[SEAL]

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

The Premises

 

[See attached copy.]

 

THE PREPARER OF THIS INSTRUMENT MAKES NO WARRANTIES OR REPRESENTATIONS
CONCERNING THE STATUS OF THE TITLE TO THE ABOVE PREMISES OR THE DESCRIPTION OF
THE PROPERTY HEREIN OR THE ACCURACY THEREOF, SINCE THE DESCRIPTION HAS BEEN
PREPARED FROM INFORMATION FURNISHED TO THE PREPARER BY OTHER PARTIES.

 

5

--------------------------------------------------------------------------------


 

“EXHIBIT A”

 

PARCEL I

 

Being all of Lot 410 of the Original Plan of Memphis as recorded in instrument
Number AE [ILLEGIBLE] (Tract 3) of the Shelby County Register’s Office and being
more particularly described by metes and bounds as follows

 

Beginning of the intersection of the east right of way line of North Third
Street (66 feet wide), with the south right of way line of Adams Avenue (66 feet
wide); thence South [ILLEGIBLE] East along said south right of way line of Adams
Avenue a distance of 150.65 feet to an iron pin set in the west line of Fourth
Alley (24.75 feet wide); thence South [ILLEGIBLE] West along the west line of
Fourth Alley a distance of 149.34 feet to a set iron pin of the intersection of
said west line of Fourth Alley and north right of way line of Adams Alley (16.5
feet wide) (not open); thence South [ILLEGIBLE] West along said north right of
way line of Adams Alley a distance of 150.45 feet to a set iron pin in the east
right of way of North Third Street; thence North [ILLEGIBLE] East along the east
line of North Third Street a distance of 150.60 feet to the point of beginning

 

PARCEL II

 

*Y4-9127 and Instrument No.

Being all of Lot 411 of the Original Plan of Memphis as recorded in instrument
number AE 7199 (Tract 1) and also being a closed portion of Adams Alley as
recorded in instrument number AE 7199 (part of Tract 4) of the Shelby County
Register’s Office and being more particularly described by metes and bounds as
follows:

 

Beginning of a point in the east right of way line of North Third Street (66
feet wide) said point being North [ILLEGIBLE] East a distance of 19.98 feet from
the P.I. intersection of said east right of way line of North Third Street and
the north right of way line of Jefferson Avenue (66 feet wide); thence North
[ILLEGIBLE] East along said east right of way line of North Third Street a
distance of 145.16 feet to a set iron pin of the intersection of said east right
of way line of North Third Street and the south right of way line of Adams Alley
(16.5 feet wide) (not open); thence North [ILLEGIBLE] East along said south
right of way line of Adams Alley a distance of 150.45 feet to a set iron pin, in
the west line of Fourth Alley (24.75 feet wide); thence South [ILLEGIBLE] West
along the west line of Fourth Alley a distance of 165.63 feet to a set iron pin
of the intersection of said west line of Fourth Alley and north right of way
line of Jefferson Avenue, thence North [ILLEGIBLE] West along said north right
of way line of Jefferson Avenue a distance of 130.24 feet to a point of
curvature, thence northwestwardly along the arc of a curve to the right having a
radius of 20.00 feet on arc distance of 31.39 feet (chord = North [ILLEGIBLE]
West 28.27 feet) to the point of beginning

 

PARCEL III

 

Being an easement and lease across Fourth Alley for an elevated walkway and
being more particularly described by metes and bounds as follows:

 

Beginning of the southeast corner of parcel II, thence North [ILLEGIBLE] East
along the east line of said Parcel II and the west line of Fourth Alley (24.75
feet wide) a distance of 34.14 feet to the point of beginning; thence continuing
North [ILLEGIBLE] East along said east line of parcel II and west line of Fourth
Alley a distance of 19.61 feet to a point, thence North [ILLEGIBLE] East a
distance of 24.76 feet to a point in the east line of said Fourth Alley and the
west line of Parcel IV, thence South [ILLEGIBLE] West along said east line of
Fourth Alley and west line of Parcel IV a distance of 19.61 feet to a point;
thence South [ILLEGIBLE] West a distance of 24.76 feet to the point of beginning

 

6

--------------------------------------------------------------------------------


 

“EXHIBIT A” Continued

 

PARCEL IV

 

Being all of Lot 550 & Part of Lot 551 in County Lot 478 of the Original Plan of
Memphis as recorded in instrument number AE 7199 (part of Tract 2) of the Shelby
County Register’s Office and being more particularly described by moles and
bounds as follows:

 

Beginning of a found [ILLEGIBLE] mark of the intersection of the east line of
Fourth Alley (24.75 feet wide) and the north right of way line of Jefferson
Avenue ([ILLEGIBLE] feet wide) thence; North [ILLEGIBLE] East along said east
line of Fourth Alley a distance of 135.97 feet to a point of curvature, thence
northeastwardly along the arc of a curve to the right having a radius of 12.00
feet an arc distance of 16.52 feet (chord [ILLEGIBLE] North [ILLEGIBLE] East
16.74 feet) to a point in the south line of Adams Alley; thence North
[ILLEGIBLE] East along the south line of said alley a distance of 203.00 feet to
a point; thence North [ILLEGIBLE] West a distance of 1.50 feet to a point in the
south line of Adams Alley (16.50 feet wide), thence North [ILLEGIBLE] East along
said south line of Alley a distance of 3.65 feet to a set iron [ILLEGIBLE]
thence South [ILLEGIBLE] West a distance of 149.93 feet to a set iron pin in the
north line of Jefferson Avenue; thence North [ILLEGIBLE] West [ILLEGIBLE] said
north right of way line of Jefferson Avenue a distance of [ILLEGIBLE] feet to
the point of [ILLEGIBLE]

 

PARCEL V

 

Being part of lot 551 in County lot 478 of the Original Plan of Memphis as
recorded in instrument Number AE 7199 (part of Tract 2) of the Shelby County
Register’s Office and being more particularly described by moles and bounds as
follows:

 

Beginning of a set iron pin in the north right of way line of Jefferson Avenue
([ILLEGIBLE] feet wide), said iron pin being [ILLEGIBLE] feet east of the east
line Fourth Alley 24.75 feet wide); thence North [ILLEGIBLE] East a distance of
149.93 feet to a set iron pin; thence North [ILLEGIBLE] East along said south
line of Alley a distance of 155.84 feet to a point of the northwest corner of
the [ILLEGIBLE] property as recorded in instrument Number [ILLEGIBLE] of the
Shelby County Register’s Office, thence South [ILLEGIBLE] West along the
[ILLEGIBLE] line of said [ILLEGIBLE] property a distance of 150.45 feet to a
found iron pin of the southwest corner of said Spyros K. Vrionis & wife
property, said point also being in said north right of way line of Jefferson
Avenue, thence North [ILLEGIBLE] West along said north right of way line of
Jefferson Avenue a distance of 155.84 feet to the point of beginning

 

7

--------------------------------------------------------------------------------


 

[g119582lc15i001.jpg]

 

Tom Leatherwood

Shelby County Register

 

As evidenced by the instrument number shown below, this document has been
recorded as a permanent record in the archives of the Office of the Shelby
County Register.

 

[g119582lc15i002.jpg]

12/31/2003 – 02:25 PM

 

6 PGS: R – QUIT CLAIM

 

 

 

MAX 195485 – 3252614

 

 

 

VALUE

 

5.00

 

MORTGAGE TAX

 

0.00

 

TRANSFER TAX

 

0.00

 

RECORDING FEE

 

30.00

 

DP FEE

 

2.00

 

REGISTER’S FEE

 

0.00

 

WALK THRU FEE

 

0.00

 

TOTAL AMOUNT

 

32.00

 

 

TOM LEATHERWOOD

REGISTER OF DEEDS SHELBY COUNTY TENNESSEE

 

160 N. Main St., Suite 519 ~ Memphis, Tennessee 38103 ~ (901) 545-4366

http://register.shelby.tn.us

 

8

--------------------------------------------------------------------------------


 

[g119582lc15i001.jpg]

 

Tom Leatherwood

Shelby County Register

 

As evidenced by the instrument number shown below, this document has been
recorded as a permanent record in the archives of the Office of the Shelby
County Register.

 

[g119582lc15i003.jpg]

10/07/2005 – 09:35 AM

 

7 PGS: R – QUIT CLAIM

 

 

 

FRED 350274 – 5164672

 

 

 

VALUE

 

0.00

 

MORTGAGE TAX

 

0.00

 

TRANSFER TAX

 

0.00

 

RECORDING FEE

 

35.00

 

DP FEE

 

2.00

 

REGISTER’S FEE

 

0.00

 

WALK THRU FEE

 

0.00

 

TOTAL AMOUNT

 

37.00

 

 

TOM LEATHERWOOD

REGISTER OF DEEDS SHELBY COUNTY TENNESSEE

 

160 N. Main St., Suite 519 ~ Memphis, Tennessee 38103 ~ (901) 545-4366

http://register.shelby.tn.us

 

9

--------------------------------------------------------------------------------